Exhibit Watsco Reports Third Quarter Results Record Revenues, Strong Reduction in Operating Costs & Increased Cash Flow; Adjusted EPS 71 Cents Per Share COCONUT GROVE, Florida (BUSINESS WIRE), October 27, 2009 Watsco, Inc. (NYSE:WSO) today reported its results for the third quarter and for the nine months ended September 30, 2009.The 2009 third quarter results include Carrier Enterprise, a joint venture formed on July 1, 2009 with Carrier Corporation which added 95 locations to the Watsco network.Watsco’s consolidated revenues on a pro forma basis were $3 billion in 2008.Watsco owns 60% of Carrier Enterprise and Carrier owns 40%. Watsco is the largest distributor of air conditioning, heating and refrigeration equipment and related parts and supplies in the HVAC/R industry, currently operating 508 locations serving over 50,000 customers in 36 states, Puerto Rico, Latin America and the Caribbean. Third Quarter Results Revenues were a record $742 million, a 56% increase over 2008, and include $337 million of revenues added by Carrier Enterprise.Same-store sales declined 15% and reflect a 9% decline in sales of air conditioning and heating (HVAC) equipment (50% of sales), a 24% decrease in other HVAC products (38% of sales) and a 17% decrease in the sale of refrigeration products (12% of sales).Revenues reflect a richer sales mix of high-efficiency air conditioning systems offset by lower demand due to economic conditions.Results also reflect lower pricing for certain commodity-based products and notable weakness in the Company’s western operations.The combination of these two factors impacted same-store sales by $36 million, or half, of the relative change in sales and affected diluted earnings per share by approximately 16 cents for the quarter. Gross profit was a record $172 million, a 36% increase over 2008 and gross profit margin was 23.2%.On a same-store basis, gross profit was $104 million and gross profit margin was 25.8% versus 26.7% last year, reflecting competitive conditions and a 31 basis-point impact from the shift in sales mix toward HVAC equipment, which traditionally generates lower gross profit margin versus non-equipment products. Selling, general and administrative (SG&A) expenses were $131 million and as a percentage of sales were 17.6%.Excluding the additional Carrier Enterprise locations, SG&A expenses were $76 million, a decline of $13 million or 14%.Operating income increased 10% to $41.5 million with an operating margin of 5.6% (6.8% on a same-store basis). Diluted earnings per share were 71 cents on an adjusted basis and 66 cents per share on a GAAP basis versus 81 cents last year.Net income was $22.1 million excluding one-time transaction costs and $21.1 million on a GAAP basis versus $23.3 million last year. The results of Carrier Enterprise added approximately 8 cents to diluted earnings per share during the quarter. The results include $2.5 million of one-time transaction costs, which are included in SG&A expenses in accordance with FASB Accounting Standards Codification Topic 805 (formerly SFAS No. 141R), (a 3 cent impact to diluted earnings per share).In addition, the Company adopted FASB Accounting Standards Codification Topic 260 (formerly FSP EITF 03-06-1) in 2009, an accounting pronouncement that changes the computation of earnings per share as it relates to non-vested share-based payment awards (a 2 cent impact to diluted earnings per share). Results also include the issuance of 3,080,469 shares of Watsco common stock issued to Carrier in connection with the Carrier Enterprise transaction. Albert H.
